Citation Nr: 1735133	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  08-00 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for restless legs syndrome, to include as due to in-service Agent Orange exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a neck disorder, to include arthritis.

4.  Entitlement to service connection for a bilateral knee disorder, to include arthritis.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for an eye disorder, to include as due to in-service Agent Orange exposure and as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Army from April 1970 to January 1972, with service in Vietnam from October 1970 to October 1971.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2007 and July 2010 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is located in the Legacy Content Manager (LCM).  The other documents in the LCM are duplicative of those in the Veterans Benefits Management System (VBMS).

This matter was previously remanded by the Board in May 2014, January 2015, and December 2015.  In the December 2015 decision, the Board also reopened a claim of entitlement to a left ankle disorder, reconsidered a claim of entitlement to a back disorder, denied service connection for a bilateral ankle disorder, and denied entitlement to service connection for a bilateral hip disorder.  The appeal has since been returned for further appellate review, the remaining issues on appeal are properly reflected on the title page.  

The record shows various diagnoses pertaining to the eyes and the Veteran has generally reported symptoms of vision problems.  When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has broadly construed the Veteran's originally claimed cataracts as reflected on the title page of this document.

The issues of entitlement to service connection for a bilateral knee disorder, a back disorder, and an eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not show a current diagnosis of restless leg syndrome.

2.  Currently diagnosed hypertension is not etiologically related to the Veteran's period of service, and has not been shown to be caused or aggravated by service-connected diabetes mellitus.

3.  Currently diagnosed cervical spine degenerative joint disease is not etiologically related to the Veteran's period of service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for restless leg syndrome, to include as due to in-service herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5103 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5103 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for cervical spine degenerative joint disease are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5103 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In this case, VA's duty to notify was satisfied by letters dated July 2006, June 2010, June 2012, and May 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), as well as all identified and available post-service medical records, including private records and VA treatment records are associated with the claims file.  The Veteran identified additional outstanding private treatment records prior to 1991, however he reported he had attempted to obtain those records and was told they had been destroyed.  The Veteran has not identified any other outstanding, available records pertinent to his claims decided herein.

The Veteran was afforded VA examinations in December 2010 with an August 2012 addendum, and in December 2012 with January and February 2013 addendum opinions.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case.  The medical opinions are predicated on a full reading of the available STRs contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

No VA examination was provided to the Veteran with regard to his restless leg syndrome claim.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, although the Veteran has reported intermittent symptoms of leg twitching and jumping, the medical evidence of record indicates he does not have a diagnosis of restless leg syndrome.  The Veteran denied any symptoms in service.  Also, the Veteran has undergone VA examinations for other claimed conditions, such as the back, diabetes mellitus, and knees.  Those examination reports addressed sensory and neurological findings regarding the legs.  The Veteran was also afforded a sleep consultation in February 2010 that address restless leg syndrome.  The Board finds there is sufficient evidence of record to adjudicate the claim without providing the Veteran a specific VA examination regarding the claimed restless leg syndrome.

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the Board hearing, the VLJ outlined the issues on appeal and the hearing focused on the elements necessary to substantiate the claims.  Additionally, additional subsequent development was conducted based on deficiencies in the record, such that the submission of additional evidence is not required.  Moreover, there is no indication that the Veteran has any additional evidence to submit.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). There has been no allegation to the contrary.

The Board also finds compliance with the Board's prior remand directives.  The matter was first remanded in May 2014 in order to provide the Veteran appropriate VCAA notice for his claim to reopen a previously denied claim of entitlement to service connection for a lower back disorder, and to secure outstanding private treatment records from Dr. BB and Scott and White, as well as any VA treatment records.  In June 2014 the AOJ sent a letter to the Veteran requesting he provide the necessary authorization to allow VA to obtain the identified private treatment records, and the Veteran did not respond.  The matter was remanded again in January 2015 to provide proper notice and to associate the outstanding VA treatment records with the electronic claims file.  The AOJ then associated the outstanding treatment records with the electronic file, and the corrected notice was provided in May 2015.  The December 2015 Board remand directed the AOJ to undertake appropriate development to obtain any outstanding records, including the Veteran's National Guard medical records.  The AOJ requested the Veteran's National Guard records and obtained outstanding personnel records.  A February 2017 response from National Personnel Records Center showed that all available STRs had already been uploaded into VBMS.  In another February 2017 response, the Minnesota State Adjutants Generals office provided a copy of the Veteran's report of separation from the Army National Guard of Minnesota and reported that was the only record in their possession.  The Board finds that the AOJ substantially complied with the December 2015 remand directives.  The RO then issued a Supplemental Statement of the Case addressing the newly received evidence.  Accordingly, additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board will proceed to address the merits of the claim.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2016). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In addition, service connection for certain chronic diseases, including arthritis and hypertension, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pertinent VA regulations provide that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, DC 7101, Note 1 (2016).  Additionally, the regulations state that the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters of mercury (mm.) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90mm.  

A Veteran exposed to herbicide agents may also be entitled to presumptive service connection for certain enumerated diseases.  A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2016).  For veterans presumed to have been exposed to herbicides, certain enumerated diseases shall be service connected even though there is no record of such disease during service, so long as the requirements of 38 U.S.C.A. § 1116 (West 2014) and 38 C.F.R. § 3.307(a)(6)(iii) are met, and the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014) and 38 C.F.R. § 3.303(d) (2016) are also satisfied. 38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent. 38 C.F.R. § 3.307(a)(6)(ii).  Veterans exposed to herbicide agents are also not precluded from establishing service connection with proof that a herbicide agent such as Agent Orange actually caused a disability that is not included on the presumptive list of associated diseases at 38 C.F.R. § 3.309 (e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303 (d).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For example, a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n. 4.  Also, non-expert witnesses are competent to report that which they have observed with their own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Non-expert nexus opinion evidence may not be categorically rejected.   Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The complexity of the question and whether a nexus opinion or diagnosis could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In sum, whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      
1.  Restless Leg Syndrome

The Veteran's STRs are silent for complaints of symptoms, treatment, or diagnosis of restless leg syndrome.

In a May 2006 statement, the Veteran wrote that his legs were starting to jump when he was sitting.

July 2006 private records report the Veteran had restless leg syndrome and back pain that were being followed at the VA Medical Center.  The Veteran reported his low back pain came intermittently, and that he had episodic periods where his legs were jittery or twitchy.  

VA treatment records are silent for a diagnosis of restless leg syndrome, or treatment, and no neurologic or sensory abnormalities of the legs are noted.  Following a February 2010 VA sleep consultation, the examiner determined the Veteran's overall clinical history was not significant for symptomatology of restless leg syndrome.  A July 2012 VA diabetes mellitus examination report noted the Veteran did not have peripheral neuropathy of the lower extremities.  A December 2012 VA back examination report noted the Veteran did not have any signs or symptoms of lower extremity radiculopathy.

At the October 2013 Board hearing the Veteran testified that he did not experience any restless leg symptoms in service.  He stated he began to notice leg symptoms in the late 1980s or 1990s.  The Veteran reported that he was not currently being treated for restless leg syndrome and had never been specifically treated for restless leg syndrome, but had mentioned it to his prior doctor who provided muscle relaxers and attributed the symptoms to the Veteran's "nerves."  The Veteran reported receiving this treatment at the medical center where his records had been purged.  

The Board finds that service connection for restless leg syndrome is not warranted.  The most probative evidence of record does not show that the Veteran has a diagnosis of restless leg syndrome.  Although the Veteran is competent to report his symptoms, as a lay person he is not competent to diagnose restless legs syndrome or to provide an opinion on the etiology of the claimed restless leg syndrome.  The Veteran has denied receiving treatment for a diagnosis of restless leg syndrome, other than the muscle relaxers provided in the 1980s and 1990s for "nerves."  The only mention of a diagnosis of restless leg syndrome in the record is documented in private treatment records that are referencing VA treatment, which is actually incorrect because the VA treatment records do not show a diagnosis of or treatment for restless leg syndrome.  Instead, following a sleep consultation in February 2010, a diagnosis of restless leg syndrome was specifically rejected as it was inconsistent with the Veteran's clinical history.  The Board places greater weight on the February 2010 VA sleep consultation report than the private treatment records, as the private treatment records merely referenced reported VA treatment for restless leg syndrome which had not occurred.  In sum, the most probative evidence of record demonstrates that the Veteran does not have a diagnosis of restless leg syndrome, or related sensory or neurologic diagnosis of the legs.  Without a current diagnosis, the claim must be denied.  38 C.F.R. § 3.303.

      2.  Hypertension

The Veteran's STRs do not show evidence of hypertension or high blood pressure readings.  In January 1971, the Veteran's blood pressure was 130/70.  The Veteran's January 1972 separation exam showed normal clinical findings for the vascular system and the Veteran's blood pressure was 120/84.  

At a January 1991 private medical appointment, the physician assessed the Veteran as having a history of essential hypertension.

In a September 2010 statement, the Veteran wrote that his hypertension was secondary to diabetes mellitus type II.

At a December 2010 VA diabetes mellitus examination, the Veteran reported that he was initially diagnosed with hypertension in 1984.  The examiner opined that the Veteran's diabetes mellitus did not cause his hypertension, as the alleged date of onset for hypertension predated the Veteran's diabetes mellitus diagnosis.  The examiner did however indicate that the Veteran's hypertension was a condition that had been aggravated by diabetes mellitus because diabetes could affect the microvasculature and impact hypertension.  In an August 2012 addendum opinion, the VA examiner clarified that in this particular case, the Veteran's hypertension was stable, and thus had not been aggravated by his diabetes.

The Board finds that service connection for hypertension is not warranted.  The evidence demonstrates that hypertension did not manifest in service or within the 1 year presumptive period following separation.  The Veteran's vascular system was normal on his separation exam and he has specifically reported that he was first diagnosed with hypertension in the 1980s, many years after separation from service.  Also, the only medical opinion of record weighs against the claim.  The December 2010 examiner adequately explained that diabetes did not cause hypertension as hypertension predated the onset of diabetes.  The examiner then clarified that as the Veteran's hypertension had remained stable, the evidence showed that service-connected diabetes mellitus did not aggravate hypertension.  As a lay person, the Veteran has not been shown to be competent to opine on the etiology of hypertension, which is a medically complex determination as opposed to diagnosing the presence of varicose veins or ringing in the ears.  Thus, the most probative evidence demonstrates that hypertension is not etiologically related to the Veteran's period of service, or to service-connected diabetes mellitus and the claim is denied.  38 C.F.R. § 3.303, 3.307, 3.309, 3.310.

      3.  Cervical Spine Degenerative Joint Disease

The Veteran's STRs are silent for any complaints or treatment related to the neck.  The April 1970 entrance examination did not note any neck abnormality, and the January 1972 separation examination showed normal findings for the spine.  The Veteran reported painful joints on his 1972 separation report of medical history.

VA and private treatment records are also silent for complaints or treatment related to the neck.  At a January 1991 private medical appointment the Veteran reported a history of "arthritis" for many years with pain in his hips and ankles, but stated his x-rays were unremarkable.  Examination showed no evidence of joint deformity or inflammation.  The physician assessed a history of arthralgias of unknown etiology.  At a June 2005 Agent Orange registry examination the Veteran denied pain or stiffness in the neck, although examination showed decreased range of motion and crepitus.  The only pain noted was in the knees and ankles.

The Veteran was afforded a VA neck examination in December 2012.  The Veteran reported a diagnosis of cervical spine degenerative joint disease since 1978.  The Veteran reported that neck pain developed in 1978 at which time he was diagnosed with arthritis in the cervical spine.  The examiner noted painful joints were reported on discharge.  X-rays performed at that time showed degenerative changes at C6-C7 with a clinical indication of arthritis.  A January 2013 addendum reported that the correct date of diagnosis was 2012 as there was no evidence to support a diagnosis of cervical degenerative joint disease in 1978.  In a February 2013 addendum opinion, the examiner reported that 2012 x-rays showed mild osteophyte formation in the cervical spine, which the examiner opined was unrelated to service.  The examiner explained that the Veteran's STRs were silent for any treatment related to the neck other than the unspecified joint pains on the report of medical history at separation.  While the Veteran reported a diagnosis of arthritis in 1978, the examiner stated that a review of the record showed no diagnosis of arthritis supported with x-ray evidence prior to 2012.  The examiner concluded the Veteran's cervical spine condition was more likely related to his age and 40 year employment history as a plumber.

At the October 2013 Board hearing, the Veteran denied seeking treatment for his neck following separation from service.  The Veteran was unable to recall any in-service neck symptoms or trauma to the neck.  He generally reported riding on bumpy roads and being bounced around.  After service, reported particular problems with his right knee and left ankle.

The Board finds that service connection for a cervical spine disorder is not warranted.  The evidence indicates that service connection for a neck disorder is not warranted on either a presumptive or direct basis.  First, although the Veteran has a current diagnosis of cervical arthritis (degenerative joint disease), the record does not establish that the disease first manifested in service, or within the one year presumptive period following separation.  The evidence also does not demonstrate that the Veteran had in-service neck symptoms other than the vague report of joint pains on separation.  The STRs are silent for a neck condition or complaints.  The Veteran could not recall in-service neck symptoms, and denied seeking treatment for neck pain following separation.  While the Veteran reported non-specific joint pain at separation, available private treatments records note his earliest complaints of arthritis were related to pain in the hips and ankles, and at the October 2013 hearing he only identified knee and ankle pain.  The Veteran first mentioned seeking treatment for neck pain in 1978 and being diagnosed with arthritis 6 years following separation from service and 4 years after the Veteran concluded his term in the Army National Guard in June 1973.  As such, the evidence preponderates against a finding that cervical arthritis manifested in service or within the presumptive period and the claim cannot be granted on a presumptive basis.  38 C.F.R. § 3.307, 3.309.

The claim also fails under a theory of direct service connection as the evidence does not show an in-service injury or symptoms as detailed above.  Also, the most probative evidence weighs against a finding that currently diagnosed cervical degenerative joint disease is otherwise etiologically related to service.  The only medical opinion of record weighs against the claim.  The Board finds the December 2012 VA examination report with February 2013 addendum to be adequate.  The examiner conducted an interview with the Veteran and considered his testimony, reviewed the relevant medical evidence, and provided an opinion that was supported by a well-reasoned rationale.  Although the Veteran has asserted that his cervical arthritis is etiologically related to his period of service, including driving on bumpy roads, as a lay person he has not been shown to be competent to opine on topics that require specialized medical knowledge, such as the etiology of cervical spine degenerative joint disease.  As a result the Board is unable to afford the Veteran's etiological opinion any weight.  The Board instead affords probative weight to the VA medical examiner's opinion.  In sum, the most probative evidence preponderates against a finding that the Veteran's cervical spine degenerative joint disease is etiologically related to service, and service connection is not established.  38 C.F.R § 3.303.  There is no reasonable doubt to be resolved, and the claim of entitlement to service-connection for cervical spine degenerative joint disease is denied.  


ORDER

Service connection for restless leg syndrome, to include as due to herbicide exposure, is denied.

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied.

Service connection for a cervical spine disorder is denied.


REMAND

Although the Board regrets the delay, remand is required to secure adequate VA examinations.  When VA undertakes to obtain an examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Opinions, which typically concern service connection issues, must be based on accurate facts and supported by a fully articulated rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Reonal v. Brown, 5 Vet. App. 458 (1993).  A medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

	1.  Bilateral knees

The Veteran's April 1970 entrance examination noted a diagnosis of genu varus.  July 1993 private medical records report that examination of the extremities showed degenerative changes in the knees.  April 2002 VA treatment records report x-rays significant for early degenerative changes of the knee.

The Veteran underwent a VA knee examination in December 2012.  The examiner noted that the Veteran had a diagnosis of bilateral knee degenerative joint disease since 1978.  The Veteran reported that while in service his knees would hurt due to frequent jumping, but that he did not go to sick call because that was simply something you did not do in Vietnam.  He reportedly self-medicated with alcohol.  The Veteran stated his doctor told him in 1978 that he had developed bilateral knee arthritis.  Imaging studies performed in 2012 were significant for mild to moderate medial joint space narrowing of the right knee, the left knee showed no significant degenerative changes and the impression was left knee series within normal limits for age.  The examiner opined that it was less than a 50 percent probability that the claimed bilateral knee condition was etiologically related to service.  In support of that, the examiner noted that current knee x-rays did not show degenerative joint disease or other pathology.  Also, the examiner explained that the only entry in the service records was a report of painful joints with specific mention of the knees on a 1971 discharge medical examination.  Since that time, the examiner stated there were no records that indicated chronicity of symptoms or regular follow up.

The Board does not find the 2012 knee examination report to be adequate.  The examiner concluded there was not a diagnosis of degenerative joint disease or other pathology of the knee, however imaging studies were significant for abnormalities bilaterally.  Also, private treatment records note a diagnosis of bilateral knee arthritis as early as July 1993, and VA treatment records from 2002 report that x-rays were significant for early degenerative changes of the knees.  The examiner also failed to address the genu varus that was noted upon entrance into service.  Thus, remand is required to secure another VA examination to address these deficiencies.

	2.  Back

The Veteran's April 1970 entrance examination documented a normal clinical evaluation of the spine.  On the April 1970 pre-induction report of medical history, the Veteran reported back trouble.  The physician noted the Veteran sprained his back one year prior.  

In July 1995 the Veteran presented to a private clinic reporting trigger point pain in the left lower back area that had been present on and off for a year.  The impression was probable localized bursitis.

A February 2006 private medical record documented that the Veteran presented with acute back pain, and had a history of lower back muscle spasms.  The impression was mechanical back pain.  A February 2006 physical medicine note documented that the Veteran had recurrent, intermittent left low back pain since service.  The impression was recurrent mechanical low back pain without clinical evidence of significant neurological or orthopedic deficits.

The Veteran underwent a VA back examination in December 2012.  The examiner noted the Veteran had been diagnosed with back strain in 1971.  The Veteran gave a history of being a truck driver in service and stated his back would hurt from all the bouncing around in trucks.  He reportedly drank a lot of alcohol in service to deal with the pain and did not go to sick call, but did report painful joints on his report of medical history at separation.  Imaging studies from 2006 showed mild osteophytosis of the lumbar spine.  The examiner opined that it was less than a 50 percent probability that the Veteran's mild osteophytosis was etiologically related to his military service.  In support of that opinion, the examiner stated there was no STR evidence that the Veteran was evaluated or treated for back pain in service.  The only noted in-service back pain noted by the examiner was "a self reported entry on [the Veteran's] separation examination."  The examiner was unable to locate any records in the claims file related to back pain until the 1995 treatment for localized bursitis.  The examiner concluded that the Veteran's current mild osteophytosis was related to the Veteran's age and occupation.

The Board notes the examiner incorrectly recited the Veteran's service medical history, as the Veteran's back strain predated service and the Veteran reported back pain at entrance and upon separation from service.  Also private treatment records from Scott and White indicate a history of intermittent left lower back pain since service, which is consistent with the noted 1995 treatment for lower back pain.  The Board finds the examiner failed to adequately consider the Veteran's lay testimony regarding his back symptoms and failed to address the evidence suggesting continuity of symptomatology.

	3.  Eye disorder

Refractive error was noted upon entrance and separation from service.  

December 1990 private treatment records report the Veteran was first told he had cataracts in 1988 and his vision gradually worsened since then.  It was noted the Veteran was premature at birth, and had a family history of eye problems and cataracts.  Following examination, the ophthalmologist diagnosed myopia and bilateral cataracts presumably congenital in origin.  The findings were assessed as conceivably related to the Veteran's prematurity, or to vitreoretinal degeneration such as Stickler's syndrome or Goldmann-Favre syndrome.  Similarly, a January 1991 private record reported the Veteran had bilateral posterior subcapsular cataracts, myopia, and pre-retinal fibrosis with vitreoretinal traction.  The etiology was obscure, and the impression was that the Veteran's eye conditions was retinopathy of prematurity but the ophthalmologist could not rule out a vitreoretinal degeneration such as Stickler's syndrome.  A February 1994 private degeneration of unknown etiology.  A September 2006 private ophthalmology record reported the Veteran was diagnosed with Stickler's syndrome in the early 1990s, had cataract surgery, and did fairly well thereafter without new complaints.  Following examination the impression was Stickler's syndrome, status post cryotherapy to retina, bilateral pseudophakia, status post capsulotomy of both eyes, asymptomatic intraocular lens decentration on the left, and unreactive left pupil.

The Veteran was afforded a VA eye examination in October 2012.  The examiner noted diagnoses of bilateral epiretinal membrane, and cellophane maculopathy.  The Veteran had a medical history of cataract removal in 1992 [was actually 1991 and 1993] with intraocular lens implants, cellophane maculopathy in 2002, and epiretinal membrane in 2008.  The examiner opined that cellophane maculopathy and metamorphosia caused by cellophane maculopathy was not related to military service.  No rationale was provided.  The examiner stated the Veteran's claims file was reviewed but there was no additional relevant evidence therein related to the claim.  In February 2013, another examiner reviewed the file and provided an addendum opinion addressing the 1990s cataract surgeries.  The examiner noted the Veteran had corrected vision to 20/20 upon separation from service.  He did not have cataract surgery until 1991 for the right eye and 1993 for the left eye.  The examiner then reported that the Veteran had experienced excellent results from the cataract surgeries.  The examiner then concluded that the Veteran's cataracts were not incurred in or caused by his period of active service.  The examiner only addressed the etiology of cataracts, and not the other eye diagnoses of record.  

At the October 2013 Board hearing, the Veteran testified that he did not have problems with his eyes in service, and first developed eye problems in the 1980s.  The Veteran indicated he believed his cataracts could be due to the conditions in Vietnam, and mentioned being in areas with no vegetation. 

A March 2015 VA treatment record reported that following examination, the assessment was diabetes mellitus with proliferative diabetic retinopathy and retinal detachment in each eye that the examiner stated may be related to diabetes mellitus or other vitreoretinal disease.  

The Board finds that remand is required to secure another VA examination that addresses all the various eye diagnoses of record.  The examiner must also provide opinions as to whether a diagnosed eye disorder was etiologically related to in-service herbicide exposure, or caused or aggravated by service-connected diabetes mellitus in light of the October 2013 hearing testimony and March 2015 VA treatment record.  The examiner is also requested to clarify whether any eye disorder constitutes a congenital defect or disease.

Lastly, appropriate efforts should be made to obtain any outstanding and relevant VA or private treatment records.


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed bilateral knee disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a.  The examiner must clarify all current diagnoses regarding the bilateral knees.  In particular, the examiner is requested to address whether the Veteran has a current diagnosis of bilateral knee degenerative joint disease in light of the July 1993 private record noting degenerative changes in the knee, the reported 2002 VA x-rays noting early degenerative joint disease in the knees, and the December 2012 imaging studies referenced by the prior VA examiner.  

b.  Then, the examiner must specifically address the relevance, if any, of the notation of genu varus upon entrance into service and normal musculoskeletal findings upon separation, including this notation indicates a pre-existing bilateral knee disability.

c.  If there is a pre-existing knee disability, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that that pre-existing knee disability was aggravated by the Veteran's military service.  The examiner must also address the Veteran's competent testimony that he first experienced knee pain in service but did not seek treatment.

d.  Then, regarding all other knee disabilities, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that a right or left knee disorder had onset in, or is otherwise etiologically related to, the Veteran's military service.  The examiner must also address the Veteran's competent testimony that he first experienced knee pain in service but did not seek treatment.

4.   After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his back disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a.  The examiner is requested to opine whether a back disorder clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated by such service in light of the back strain reported on the Veteran's report of medical history upon entrance.

b.  The examiner is also requested to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that each back disorder which did not clearly and unmistakably preexist service was otherwise etiologically related to the Veteran's period of service.  The examiner is requested to specifically address the Veteran's report of recurrent back pain at separation, the July 1995 private medical record documenting lower back pain over the prior year, the February 2006 private treatment record noting intermittent back pain since separation from service, the Veteran's assertion he was diagnosed with a "nervous back" in the National Guard, and the Veteran's hearing testimony that he had no back problems before or during service and that back problems first developed in the 1980s.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed eye disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a.  The examiner is first requested to clarify all diagnoses related to the eyes.  The examiner's attention is directed to the private treatment records from 1990 through 2006 and the March 2015 VA treatment record.  If any of the following are not diagnosed, the examiner must provide an explanation:  cataracts; myopia; vitreoretinal degeneration; Stickler's syndrome; Goldmann-Favre syndrome; pre-retinal fibrosis with vitreoretinal traction; bilateral pseudophakia, asymptomatic intraocular lens decentration on the left; unreactive left pupil; bilateral epiretinal membrane; cellophane maculopathy; diabetic retinopathy; and retinal detachment.  

b.  Then, for each currently diagnosed eye disorder, the examiner must explain whether it is a congenital disease or defect.  For VA purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  The examiner's attention is particularly directed to the December 1990 through January 1991 private treatment records.

c.  For each diagnosed eye disorder that is a congenital defect, the examiner must indicate whether it was subject to a superimposed disease or injury during the Veteran's service. 

d.  For each diagnosed eye disorder that is a congenital disease, the examiner must indicate whether it clearly and unmistakably preexisted service.  If so, the examiner must state whether the eye disorder was clearly and unmistakably not aggravated during service.  

e.  For each diagnosed eye disorder that is not a congenital defect or is a congenital disease that does not meet the preceding criteria, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the eye disorder had its onset in, or is otherwise related to, active service, to include in-service exposure to Agent Orange despite not being listed among the presumptive conditions related to herbicide exposure.

f.  Last, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that each claimed eye disorder was caused or aggravated by the Veteran's service-connected diabetes mellitus.  In forming this opinion the examiner is requested to specifically address the March 2015 VA treatment record.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


